                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

DANIEL ALVARADO MARTINEZ, et al., )
                                  )
       Plaintiffs,                )                         NO. 3:18-cv-00583
                                  )                         JUDGE RICHARDSON
v.                                )
                                  )
FIRST CLASS INTERIORS OF NAPLES, )
LLC, et al.,                      )
                                  )
       Defendants.                )

                                  MEMORANDUM OPINION
       Pending before the Court is Defendant MR Drywall Services, LLC (“MRD”)’s Motion to

Exclude Opt-In Plaintiff Karen Flores. (Doc. No. 263, “Motion”). The motion is unopposed. (Id.;

Doc. No. 264 at 7; Doc. No. 260 at 2).

       For the reasons discussed herein, the Court will grant Defendant MRD’s Motion.

                                         BACKGROUND

       In this conditionally certified collective action with two opt-in classes, Plaintiffs allege that

Defendants’ policies and practices violated the minimum wage and overtime provisions of the Fair

Labor Standards Act (“FLSA”). (Doc. No. 1 ¶¶ 1-2). Specifically, Plaintiffs allege that Defendants

failed to pay Plaintiffs and members of the Overtime Class one and one-half times their regular

hourly rate for all hours worked in excess of forty hours per week during the relevant period. (Id.

¶ 50). Plaintiffs also allege that Defendants failed to pay Plaintiffs and members of the Overtime

Class the federal minimum wage for all hours worked after clocking in, including hours spent

attending safety meetings and performing other such work. (Id.). Plaintiffs allege that Defendants

failed to pay Plaintiffs Castro and Martinez, and members of the Last Paycheck Class, for their

final two weeks of employment. (Id. ¶ 49). Plaintiffs further claim that after members of the Last


                                                  1

  Case 3:18-cv-00583 Document 267 Filed 03/25/21 Page 1 of 4 PageID #: 2860
Paycheck Class requested their wages, Defendants First Class Interiors of Naples, LLC (“FCI”)

and Jose Roberto Reyes terminated those drywall workers in violation of the FLSA’s anti-

retaliation provision. (Id. ¶¶ 86-92).

       Defendant MRD properly noticed the deposition of Opt-In Plaintiff Flores. (Doc. No. 264

at 1). However, Opt-In Plaintiff Flores did not appear for her deposition, has refused to file a notice

of voluntary dismissal of her claims, and instead wishes to remain as a litigant to this case.1 (Id. at

2). In connection with Opt-In Plaintiff Flores’ refusal to appear, the parties have filed two Joint

Discovery Dispute Statements. (Doc. Nos. 258, 260). In ruling on the first dispute, the Magistrate

Judge noted that Opt-In Plaintiff Flores should file a notice of voluntary dismissal, as it appeared

she did not wish to pursue her claims. (Doc. No. 259). After it became apparent that Opt-In Plaintiff

Flores was not willing to file a notice of voluntary dismissal, the Magistrate Judge held a telephone

conference and granted Defendant MRD permission to file a motion to dismiss Opt-In Plaintiff

Flores and select another member of the opt-in class to be deposed in her stead. (Doc. No. 262).

Thereafter, Defendant MRD filed the present Motion, which is unopposed. (Doc. No. 263).

                                         LEGAL STANDARD2



1
 Though Opt-In Plaintiff Flores apparently wishes to remain a party to this action, her counsel—
presumably understanding better than Opt-in Plaintiff Flores the ramifications of her actions— has
reiterated that they do not oppose her dismissal for failure to appear at her deposition. (Doc. No.
264 at 3).
2
  Though the Motion is unopposed, the Court will still discuss the merits of the Motion and does
not grant the Motion solely because it is unopposed. E.g., Beard v. HSBC Mortg. Servs., Inc., No.
1:15-CV-1232, 2017 WL 1900555, at *1 (W.D. Mich. Apr. 18, 2017) (discussing merits of
unopposed motion brought pursuant to 41(b)), report and recommendation approved, No. 1:15-
CV-1232, 2017 WL 1881468 (W.D. Mich. May 9, 2017); see also Kalos, LLC v. White House
Vill., LLC, No. 3:20-CV-00812, 2020 WL 7027502, at *1 (M.D. Tenn. Nov. 30, 2020),
reconsideration denied sub nom. Kalos, LLC, v. White House Village, LLC, et al., No. 3:20-CV-
00812, 2021 WL 1022752 (M.D. Tenn. Mar. 17, 2021) (“The Sixth Circuit is clear that even when
a motion to dismiss is unopposed, a district court is not relieved of its duty to ensure that a
defendant has met its burden for a 12(b)(6) motion.”).
                                                  2

    Case 3:18-cv-00583 Document 267 Filed 03/25/21 Page 2 of 4 PageID #: 2861
       “If the plaintiff fails to prosecute or to comply with these rules or a court order, a defendant

may move to dismiss the action or any claim against it.” Fed. R. Civ. P. 41(b). The Court must

consider several factors when determining whether to dismiss a plaintiff for failure to prosecute:

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.
Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005) (Knoll v. Am. Tel. & Tel. Co., 176 F.3d

359, 363 (6th Cir.1999)).

                                          DISCUSSION

       Defendant argues that all four factors weigh in favor of dismissal in this case, and Plaintiff

does not oppose the Motion. (Doc. No. 264).

       Regarding the first factor, “[f]or a plaintiff’s actions to be motivated by bad faith,

willfulness, or fault, his conduct ‘must display either an intent to thwart judicial proceedings or a

reckless disregard for the effect of [his] conduct on those proceedings.’” Wu, 420 F.3d at 643

(quoting Mulbah v. Detroit Bd. of Educ., 261 F.3d 586, 591 (6th Cir. 2001)). As Defendant MRD

notes, Opt-In Plaintiff Flores has acted with bad faith, willfulness, or fault as her actions display

both an intent to thwart judicial proceedings and a reckless disregard for the effect of her conduct

on those proceedings by refusing to appear for a deposition and holding up discovery, while

simultaneously wishing to remain as an Opt-In Plaintiff in this case. Therefore, this factor weighs

in favor of dismissal.

       Regarding the second factor, Defendant MRD has been prejudiced by Opt-In Plaintiff

Flores’ conduct because it has been unable to take discovery. Regarding the third factor, Opt-In

Plaintiff Flores has received multiple warnings that her conduct may result in dismissal. The


                                                  3

   Case 3:18-cv-00583 Document 267 Filed 03/25/21 Page 3 of 4 PageID #: 2862
Magistrate Judge has previously noted that dismissal may be appropriate in such a case. (Doc. No.

259). Plaintiffs’ counsel has also warned Opt-In Plaintiff Flores that this might be a consequence

of her refusal. (Doc. No. 264 at 5). Regarding the fourth factor, the Sixth Circuit has held that

“[t]he sanction of dismissal is appropriate only if the attorney’s [or, in this case, the plaintiff’s]

actions amounted to failure to prosecute and no alternative sanction would protect the integrity of

the pretrial process.” Wu, 420 F.3d at 644 (quoting Mulbah, 261 F.3d at 589). No alternative

sanction appears to be appropriate, as Opt-In Plaintiff Flores has indicated that she will not appear

for a deposition and that she is unwilling to file a notice of voluntary dismissal. Therefore, the

second, third, and fourth factors all weigh in favor of granting Defendant MRD’s Motion.

       As the Court finds that all factors weigh in favor of dismissing Opt-In Plaintiff Flores, the

Court will dismiss her from the action.

                                          CONCLUSION

       For the reasons discussed herein, the Court will grant the Motion and dismiss Opt-In

Plaintiff Flores from this action with prejudice.

       An appropriate order will be entered.


                                               ____________________________________
                                               ELI RICHARDSON
                                               UNITED STATES DISTRICT JUDGE




                                                    4

   Case 3:18-cv-00583 Document 267 Filed 03/25/21 Page 4 of 4 PageID #: 2863
